Dear Ms. Hollingsworth:
Your request for an Attorney General Opinion concerning La. R.S. 46:1816 (D)(1)(a) has been forwarded to me for research and reply.  You asked the following question:
     Which traffic violations are to be included for assessment of the Crime Victims Reparations costs as stated in La. R.S.  46:1816 (D)(1)(a)?
As you explained in your letter, the Crime Victims Reparations Board makes monetary awards to eligible victims of violent crimes who suffer personal injury.  Funding for this program comes primarily from costs levied on criminal actions as set forth in La. R.S. 46:1816 (B)(2) and explained in La. R.S.46:1816 (D)(1)(a).  La. R.S. 46:1816 (D)(1)(a) states, in pertinent part:
          In addition to any other costs otherwise imposed by law, a cost of not less than fifty dollars for felonies and seven dollars and fifty cents for misdemeanors and violations of municipal and parish ordinances is hereby levied in each criminal action, except traffic violations other than those driving offenses defined in Title 14 of the Louisiana Revised Statutes of 1950, which results in a conviction. . . . (Emphasis added.)
Although awkwardly worded, this section states that the only traffic violations to be assessed costs for the Crime Victims Reparations Fund are the ones defined in Title 14 of the Revised Statutes.  The traffic offenses defined therein are: La. R.S. 14:98, Operating a vehicle while intoxicated, La. R.S.14:99, Reckless operation of a vehicle and La. R.S. 14:100, Hit and run driving.
Therefore, it is the opinion of this office that La. R.S. 1816 (D)(1)(a) mandates that assessments for traffic violations for the Criminal Victims Reparations Fund are to be made only for violations of La. R.S. 14:98, 14:99 and 14:100 which result in convictions.
I hope the foregoing has adequately answered your question. Please do not hesitate to contact our office if we can be of further assistance.
Sincerely,
                         Emma J. Devillier Assistant Attorney General
EJD/sff